EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerry K. Mueller Jr. on 5/19/2022.

The application has been amended as follows: 

In claim 7, line 14, before “a boss of a boss containing part.”, delete “the”.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 and dependent claims 2-6, the prior art of record, such as Caldwell and Lancer, does not disclose the additional limitations of “(d) moving the heating tip of the boss heat forming device towards the boss while a proportional-integral-derivative (PID) controller (54) decreases the power applied to the heating tip t proportionally based on a distance between the heating tip and the surface of the boss containing part; and (e) ceasing applying power to the heating tip when the determined distance is reached by the heating tip” in combination with the other limitations of claim 1.  As noted by applicant’s remarks on 4/18/2022, neither Caldwell nor Lancer discloses this feature.
Similarly, with respect to claims 7 and dependent claims 8-9, the prior art of record, such as Caldwell and Lancer, does not disclose the additional limitations of “wherein the PID controller (54) is programmed to decrease power applied to the heatable heat forming tip proportionally based on a distance between the heating heatable heat forming tip and a boss of a boss containing part” in combination with the other limitations of claim 7.  As noted by applicant’s remarks on 5/5/2022, neither Caldwell nor Lancer discloses this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK